Order reversed, with ten dollars costs and disbursements, and motion granted. Held, that, as appears by the complaint, no part of the cause of action as against the sheriff and the district attorney arose in the county of Orleans, but wholly within the county of Niagara, of which they were officers. The same having been done by virtue of their office, they are "entitled to have the trial in their county, † All concur, except Clark and Davis, JJ., who dissent.

 See Code Civ. Proc. § 983; now Civ. Prac. Act, § 184.— [Rep.